953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ishmael ROSS, Plaintiff-Appellant,v.UNITED STATES FEDERAL GOVERNMENT;  United States FederalCourt, Washington, D.C.;  Columbia GasTransmission Corporation;  Monterey CoalCompany, Defendants-Appellees.
No. 86-2118.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 12, 1991.Decided Jan. 22, 1992.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.   Charles H. Haden, II, Chief District Judge.  (CA-85-1354-3)
Ishmael Ross, appellant pro se.
J. Thomas Lane, Thomas Edward Scarr, Bowles, Rice, McDavid, Graff & Love, Hubert H. Roberts, Columbia Gas Transmission Corporation, David Alan Faber, Spilman, Thomas, Battle & Klostermeyer, H.L. Snyder, Charleston, W.Va., James Regis Stevens, Jr., Houston, Tex., for appellees.
S.D.W.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Ishmael Ross appeals from the district court's dismissal of his complaint against the United States, Columbia Gas Transmission Corporation, and Monterey Coal Company, in which he sought just compensation from the United States for the condemnation of property in which he claimed an interest and damages from Columbia Gas and Monterey Coal for their removal of gas, oil, and coal from the property.   We affirm.


2
The district court properly dismissed the action against the United States for lack of jurisdiction--the claim being one founded upon statute and for more than $10,000, exclusive jurisdiction lay in the Court of Claims.  28 U.S.C. §§ 1346(a)(2);  1491 (1988).


3
As to Columbia Gas and Monterey Coal, we find that Ross is precluded from relitigating his claim of title to the disputed property by virtue of the judgments entered in Nos.  CA-75-0061 and 77-3324.   In those cases heirs claiming through the Ross family, of whom Ishmael Ross was one, litigated and lost a claim of title to the same property at issue here.   Those judgments have become final and are entitled to preclusive effect.


4
Accordingly, we grant the Government's motion for summary affirmance and dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
AFFIRMED.